FILED
                            NOT FOR PUBLICATION                             FEB 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-50107

               Plaintiff - Appellee,             D.C. No. 3:04-cr-02061-BTM

  v.
                                                 MEMORANDUM *
ISRAEL FLORES-RODRIGUEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Southern District of California
                    Barry T. Moskowitz, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Israel Flores-Rodriguez appeals from the district court’s order denying his

motion to dismiss the indictment. Pursuant to Anders v. California, 386 U.S. 738

(1967), Flores-Rodriguez’s counsel has filed a brief stating there are no grounds

for relief, along with a motion to withdraw as counsel of record. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
provided the appellant with the opportunity to file a pro se supplemental brief. No

pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED, and the district court’s

judgment is AFFIRMED.




                                          2                                    08-50107